Citation Nr: 0032799	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-05 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for peritoneal 
adhesions associated with a psychophysiological 
gastrointestinal reaction, currently evaluated as 10 percent 
disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for status post Whipple resection, 
with secondary chronic pancreatitis and pancreatic 
insufficiency due to surgery at a VA facility.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from January 
1954 to January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana in October 1997 and September 1999.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, and recent statutory revisions 
ensure that this duty applies to all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
duty to assist the veteran includes conducting a thorough and 
contemporaneous medical examination.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

In this case, the Board observes that both a VA treatment 
record dated in April 1998 and the report of the veteran's 
August 1999 VA stomach examination suggest that there were 
complications with his April 1997 Whipple procedure, which 
was performed at a VA facility following the discovery of a 
duodenal mass.  However, the VA doctor who examined the 
veteran in August 1999 did not discuss whether any 
significant complications from that surgery were or were not 
necessary consequences of the surgery.  Also, an opinion as 
to the existence of any fault or negligence on the part of 
the VA providers involved in the April 1997 surgery is 
needed, as the veteran's claim for compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) was received in 
February 1998.  See also 38 C.F.R. § 3.358 (2000).

Moreover, the report of the veteran's August 1999 VA stomach 
examination, while suggesting complications of the veteran's 
April 1997 Whipple procedure, does not indicate a 
differentiation between any symptoms attributable to the 
surgery and the symptoms attributable to his service-
connected gastrointestinal disability.  A further examination 
to determine such a differentiation, if possible, is 
warranted.  Given the anatomical proximity of these 
disabilities, the Board finds that the veteran's 38 C.F.R. § 
1151 and increased evaluation claims are inextricably 
intertwined, and a determination of the increased evaluation 
claim should not be taken until all development concerning 
the 38 C.F.R. § 1151 is completed.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1. The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature and 
extent of any residuals of the veteran's 
April 1997 VA Whipple procedure, as well 
as the nature and extent of his current 
peritoneal adhesions and 
psychophysiological gastrointestinal 
reaction.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
suffers from any disability that can be 
causally related to his April 1997 VA 
Whipple procedure.  If any such 
disability is noted, the examiner should 
further comment on whether such 
disability represents a necessary 
consequence of the surgery; if the 
disability is found not to be a necessary 
consequence of the surgery, the examiner 
is then requested to note whether it is 
at least as likely as not that such 
disability resulted from fault or 
negligence on the part of VA treatment 
providers.  Also, if any additional 
disability is noted, the examiner should, 
to the extent possible, distinguish the 
symptoms of this disability from those 
attributable to the veteran's service-
connected peritoneal adhesions.  If no 
such distinction can be made, the 
examiner should so state.  All opinions 
and conclusions expressed should be 
supported by a complete rationale in a 
typewritten report.

2.  After completion of the above 
development, the RO should ensure 
compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Then, the RO 
should again adjudicate the veteran's 
claims of entitlement to an increased 
evaluation for peritoneal adhesions 
associated with a psychophysiological 
gastrointestinal reaction and entitlement 
to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for status post 
Whipple resection, with secondary chronic 
pancreatitis and pancreatic insufficiency 
due to surgery at a VA facility.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

